Exhibit 10.2 (2)(b)
A. H. BELO 2008 INCENTIVE COMPENSATION PLAN
EVIDENCE OF AWARD
Participant:
Date of Grant:
Under the terms of the A. H. Belo 2008 Incentive Compensation Plan (the “Plan”),
you have been granted the following awards. All awards are effective on the Date
of Grant set forth above and are subject to the applicable terms and conditions
of the Plan, which are incorporated herein by reference. Your long-term
incentive awards are described below.

                        1.    
Stock Options
               
 
               
Number of shares:
  ___shares of A. H. Belo Corporation Series B Common Stock            
 
               
Option exercise price:
  $___ per share            
 
               
Vesting and
  ___shares on and after [40% one year from grant date]            
exercise dates:
  ___shares on and after [30% two years from grant date]            
 
  ___shares on and after [30% three years from grant date]            
 
               
Expiration date:
  The options will expire on, and may not be exercised after, [ten years from
grant date]

Your right, if any, to exercise vested and unvested stock options upon your
termination of employment is set forth in the termination guidelines attached as
Appendix A to this Evidence of Award.

                        2.     Time-Based Restricted Stock Units (RSUs)        
   
 
               
Number of RSUs:
  ___            
 
               
Vesting:
  100% on the date of the annual earnings release for the year ending
December 31, [three years following grant date]            
 
               
Payment date:
  Within 10 business days following the date of the annual earnings release for
the year ending December 31, [three years following grant date]            
 
               
Form of payment:
  60% in shares of A. H. Belo Corporation Series A Common Stock; 40% in cash

Your right, if any, to payment with respect to your time-based RSUs upon your
termination of employment is set forth in the termination guidelines attached as
Appendix A to this Evidence of Award. Notwithstanding Appendix A, if you are an
officer or key employee of Belo, your payment will be deferred for 6 months
after termination of employment if necessary to comply with Section 409A of the
Internal Revenue Code.

 



--------------------------------------------------------------------------------



 



                        3.    
Performance-Related RSUs
               
 
               
Number of RSUs to
  Target level of performance:            
be earned:
  Minimum level of performance:            
 
  Below minimum level of performance: None
Maximum level of performance:            
 
               
Performance period:
  January 1, [fiscal year following grant date] through December 31, [fiscal
year following grant date]            
 
               
Performance measures:
  The same performance measures that are used for determining the amount of your
[year of grant +1] bonus            
 
               
Vesting:
  Earned RSUs vest as follows:            
 
  33.3% on the annual earnings release date for the year ending December 31,
[one year following grant date]            
 
               
 
  33.3% on the annual earnings release date for the year ending December 31,
[two years following grant date]            
 
               
 
  33.3% on the annual earnings release date for the year ending December 31,
[three years following grant date]            
 
               
Payment dates:
  Within 10 business days after A. H. Belo’s annual earnings release for [year
of grant +1], [year of grant +2] and [year of grant +3], respectively          
 
 
               
Form of payment:
  60% in shares of A. H. Belo Corporation Series A Common Stock; 40% in cash

Your right, if any, to payment with respect to your performance-related RSUs
upon your termination of employment is set forth in the termination guidelines
attached as Appendix A to this Evidence of Award. Notwithstanding Appendix A, if
you are an officer or key employee of A. H. Belo, your payment will be deferred
for 6 months after termination of employment if necessary to comply with
Section 409A of the Internal Revenue Code.
4. Change in Control
In the event of a Change in Control as defined in the Plan, (i) all unvested
stock options will vest and become exercisable immediately and (ii) all RSUs
will vest immediately, with performance-related RSUs vesting at the higher of
target or actual year-to-date results if the Change in Control occurs during the
performance period. Vested RSUs will be paid at the earliest practicable date
that payment may be made without violating any applicable provision of
Section 409A of the Internal Revenue Code.
If you have questions concerning this award, please contact Sheila Hartley at
(214) 977-2080.

 



--------------------------------------------------------------------------------



 



A. H. Belo 2008 Incentive Compensation Plan Evidence of Award
Appendix A
Termination Guidelines for Stock Options and Restricted Stock Units
The following guidelines will determine the effect of a Participant’s
termination of employment on the Participant’s outstanding stock options and
restricted stock units (RSUs). For purposes of these Guidelines, a year of
service will be determined in the same manner as a year of service under the A.
H. Belo Savings Plan as amended from time to time.

                      Time-Based   Performance-Related Termination Reason  
Stock Options   RSUs   RSUs
 
           
Voluntary resignation
  All options, unvested and vested, are forfeited immediately   Unvested RSUs
are forfeited immediately   Unvested RSUs are forfeited immediately
 
           
 
           
 
           
Discharge for cause 1
  All options, unvested and vested, are forfeited immediately   Unvested RSUs
are forfeited immediately   Unvested RSUs are forfeited immediately
 
           
 
           
 
           
Retirement 2, Death
or Long-Term Disability
  Vesting is accelerated and options remain exercisable for original term of the
option.   RSUs fully vest and are paid as soon as practicable.   RSUs still
subject to performance goals (within one year of grant) are forfeited
immediately. RSUs earned after the one-year performance period become fully
vested and are paid as soon as practicable.  
 
           

 

1   Cause is determined by the Compensation Committee.   2   Retirement is
defined as at least age 55 with 3 or more years of service.

 



--------------------------------------------------------------------------------



 



A. H. Belo 2008 Incentive Compensation Plan Evidence of Award
Appendix A
Termination Guidelines for Stock Options and Restricted Stock Units

              Termination   Reason:             Discharge without          
Performance- cause   Stock Options   Time-Based RSUs   Related RSUs  
Executive officers, general managers and head of operating unit
  Unvested options are forfeited immediately. Vested options remain exercisable
for one year from date of termination.   Unvested RSUs are forfeited immediately
  Unvested RSUs are forfeited immediately  
 
             
Participants with 10 or more years of service
  Unvested options are forfeited immediately. Vested options remain exercisable
for one year from date of termination.   Unvested RSUs are forfeited immediately
  Unvested RSUs are forfeited immediately  
 
             
Participants with more than 5 but less than 10 years of service
  Unvested options are forfeited immediately. Vested options remain exercisable
for six months from date of termination.   Unvested RSUs are forfeited
immediately   Unvested RSUs are forfeited immediately  
 
             
Participants with 5 or fewer years of service
  Unvested options are forfeited immediately. Vested options remain exercisable
for three months from date of termination.   Unvested RSUs are forfeited
immediately   Unvested RSUs are forfeited immediately  
 
           

 